                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (DANVILLE DIVISION)


UNITED STATES OF AMERICA                   )
                                           )
v.                                         )      Case Number: 4:18CR00011-04
                                           )
DASHAUN LAMAR TRENT                        )

                     DEFENDANT’S MOTION TO STAY PROCEEDINGS

       COMES NOW Your Defendant, Dashaun Lamar Trent, and respectfully moves this

Honourable Court for entry of an order staying the current proceedings - including the trial

now scheduled for October 7, 2019, and further moves this Court for entry of an order

admitting Your Defendant to bail, and states the following in support thereof:

       (1)    On July 23, 2019, this Court entered an Order1 dismissing, inter alia, Counts

4, 8, 14 and 18. 2

       (2)    On August 21, 2019, a scant six weeks prior to the trial of this matter, the

United States filed a Notice of Appeal3 evincing her intent to appeal this Court’s Order

dismissing the Assault with a Dangerous Weapon VICAR counts as set forth in Counts 4,

8, 14, 18 of the First Superseding Indictment.

       (3)    While the United States indicates in her filing that “[i]f the OSG elects not to

pursue the appeal, the United States will withdraw [her] Notice,”4 there is no timetable



       1
              ECF 555.
       2
               The dismissed counts were all Violent Crimes in Aid of Racketeering (“VICAR”)
Assault with a Dangerous Weapon based on defense motions ECF 355, 358, and 362.
       3
              ECF 623.
       4
              Notice of Appeal FN 1 [ECF 623].
given, envisioned, or suggested as to when this decision will be made. Given the vast

amount of evidence and numerous exhibits in this case,5 counsel for your defendant is now

involved in pre-trial preparation on a nearly daily basis as the trial draws nigh.

       (4)    Notwithstanding these circumstances, the United States has chosen to file

a Notice of Appeal and maintains that the trial of the remaining counts should nonetheless

proceed. To the contrary, the filing of the Notice of Appeal by the United States mandates

that this proceeding now be stayed.

       5)     The filing of her Notice of Appeal divests this Court of further jurisdiction in

this case. The contention by the United States that the trial could “proceed to trial on the

remaining counts from the First Superseding Indictment”6 is quite simply, untenable and

unlawful. The idea that these defendants would endure a four to six week jury trial, while

in custody, only to be tried at some future date on the dismissed “VICAR” counts would be

manifestly unjust. It would also be a tremendous waste of judicial and taxpayer resources.

This matter needs to be tried once and not broken up into tw o parts.

       (6)    The United States claims that “the filing of this Notice does not divest the

Court of jurisdiction over the entire case, only the dismissed counts being appealed to the

Fourth Circuit.”7 Thus, the United States misapprehends the holding of United States v.

Modanlo8 which expressly states that: “a trial may not be conducted from the time that




       5
              The United States’ list of trial exhibits exceeds 2000.
       6
              Notice of Appeal FN 1 [ECF 623].
       7
              Notice of Appeal FN 1 [ECF 623].
       8
              762 F.3d 403, 411 (4th Cir. 2014). [emphasis added]
an interlocutory or collateral order appeal is properly taken until the court of appeals

returns jurisdiction to the district court.”

       (7)    The United States cites to United States v. Centracchio for the proposition

that, notwithstanding the 4th Circuit’s contrary holding in Modanlo, that “the transfer of

jurisdiction is not absolute . . . [but that] [t]he government’s right to appeal under Section

3731 is pinpointed on particular evidentiary rulings, [and] there will be cases in which the

taking of the appeal will not require the district court to relinquish jurisidiction.”9 10 While

such a statement is true, in limited circumstances, this position misses the point of the

Centracchio Court which did point out that there are limited circumstances, not present in

the case at bar or in Centracchio itself, “for situations in which the danger of [the district

court and the court of appeals] [colliding] is remote, as when the only issue for decision in

the trial court is a motion for attorneys’ fees.”11 As noted, the United States relies on

Centracchio in support of the untenable belief that the instant case in one of the “limited

circumstances” when the district court may continue to exercise jurisdiction notwithstanding

the filing of a notice of appeal during the pendency of a case in the district court. Perhaps

the United States overlooked that part of the Centracchio opinion where the Seventh Circuit

directs the reader to Kusay v. United States12 for examples “in which the taking of the

appeal will not require the district court to relinquish jurisdiction [and therefore] the court




       9
              236 F.3d 812, 813 (7th Cir. 2001).
       10
              Notice of Appeal FN1 [ECF 623].
       11
              United States v. Centracchio, 236 F.3d 812, 813 (7th Cir. 2001).
       12
              62 F.3d 192, 194 (7th Cir. 1995).
will be able to continue getting the case ready for trial.”13 Such examples include the

awarding of attorney fees, granting permanent injunctive relief, address ancillary issues like

costs and registration of judgments, and frivolous efforts to block litigation.14 They do not

include the appeal of a dismissal of “VICAR” counts by the district court. The United States

does not disclose that Centracchio dealt with a case in which the United States appealed

“an order by district judge excluding certain evidence that the government wanted to

present at trial.”15   Such an appeal is foursquare within the concept of staying the

jurisdiction of the district court - it was not an ancillary matter permitting the district court

to maintain jurisdiction. Moreover, the key holding of Centracchio explicitly states that “that

the filing of a notice of appeal under section 3731 precludes the district judge’s

empaneling the jury.”16 Given this holding, the idea that the United States would cite this

case for the proposition that this “Court still has jurisdiction to proceed to trial on the

remaining counts”17 is a complete misapprehension of the case. Accordingly, this Court

should follow the precedent established by the Fourth Circuit - and the same controlling

precedent from the Seventh Circuit erroneously relied upon by the United States in the

Centracchio case. Indeed, the Supreme Court of the United States has, not surprisingly,

long held that “it was generally understood that a federal district court and a federal court

of appeals should not attempt to assert jurisdiction over a case simultaneously. The filing



       13
              United States v. Centracchio, 236 F.3d 812, 813 (7th Cir. 2001).
       14
              Kusay v. United States, 62 F.3d 192, 194 (7th Cir. 2001).
       15
              Id. at 812- 813.
       16
              236 F.3d at 814. [emphasis added]
       17
              Notice of Appeal FN 1 [ECF 623].
of a notice of appeal is an event of jurisdictional significance - in confers jurisdiction on the

court of appeals and divests the district court of its control over those aspects of the case

involved in the appeal.”18 The idea that this Court would hold a trial on the non-dismissed

counts and then, assuming the United States prevailed on appeal as to the dismissed

“VICAR” counts, would then hold a second trial would create a manifest injustice.

         (8)   In another misapprehension of caselaw, the United States also relies on an

United States v. Tovar-Rico19 from the Eleventh Circuit for the proposition that “an appeal

under Section 371 does not divest a district court of jurisdiction to conduct a trial of co-

defendants on charges unaffected by the pending appeal.”20 Tovar-Rico was a case in

which the United States appealed a decision of the district court to suppress certain

evidence in reliance upon the second paragraph of § 18 U.S.C. 3731. At the outset, the

Tovar-Rico Court noted that: “[i]n the usual case, with limited exceptions not present here,

the filing of a notice of appeal divests the district court of jurisdiction over the aspects of

the case involved in the appeal.”21 Tovar-Rico, like the case at bar, involves important,

substantive issues - not ancillary issues such the examples provided by Judge Eastebrook

in Kusay discussed herein.




         18
               Griggs v. Provident Consumer Discount Company, 459, U.S. 56, 58 (1982).
         19
               United States v. Tovar-Rico, 61 F.3d 1529 (11th Cir. 1995).
         20
               Notice of Appeal FN 1 [ECF 623].
         21
               United States v. Tovar-Rico, 61 F.3d. 1529, 1532 (11th Cir. 1995). [emphasis
added]
       (9)    Finally, in perhaps the most puzzling cite to authority upon which the United

States relies, is the claim that United States v. Brooks 22 suggests that “[t]he district court

generally retains jurisdiction to control those aspects of a case not involved in the pending

appeal”23 and that those “aspects” are present herein. In Brooks, on the first morning of

the trial, the judge sustained the defendant’s objection to certain evidence crucial to the

government’s prosecution of the case. Prior to swearing the jury, the United States orally

noticed her intent to appeal the judge’s ruling as to the excluded evidence. Prior to

swearing of the jury the United States also filed a written notice of appeal as to the district

court’s evidentiary ruling premised on § 18 U.S.C. 3731. The similarities between the

Brooks’ facts and the instant case are important. Here, as in Brooks, the notice of appeal

was filed prior to the swearing of the jury. Here, as in Brooks, the government relied upon

18 U.S.C. § 3731 as the statutory basis for the appeal. Here, as in Brooks, the issue on

appeal is not an ancillary issue such the examples cited by Judge Easterbrook in Kusay

(and upon which the United States derivatively through Centracchio relies for authority).

The issue in Brooks was the suppression of evidence and the issue here is the dismissal

of “VICAR” counts - hardly ancillary issues. The position taken by the United States in this

case is nothing short of astonishing when considering the central holding of Brooks:

              The specific question that must be answered today is whether
              a district court, after it receives notice of a properly filed section
              3731 appeal, nonetheless may swear a jury and start the trial.
              We think not.24

The Brooks Court went on to observe that:


       22
              145 F.3d 446 (1st Cir. 1998).
       23
              Notice of Appeal FN 1 [ECF 623].
       24
              United States v. Brooks, 145 F.3d 446, 457 (1st Cir. 1998).
              To summarize, we hold that the filing of a proper notice of
              appeal pursuant to section 3731 divests the district court of its
              authority to swear a jury and start the trial. See Mavrokordatos,
              933 F.2d at 846; see also Kusay, 62 F.3d at 194 (explaining
              that, during the pendency of a section 3731 appeal, the district
              court lacks jurisdiction to perform any activity that "cannot be
              described as an ancillary or unrelated matter"). No separate
              stay is necessary. This means, of course, that the actions
              taken by Judge Harrington subsequent to the docketing of the
              government's appeal were nullities. On remand, the slate must
              be wiped clean, the jurors discharged, and a new jury selected
              and sworn.25

(10)   Here, the district court has received a properly filed notice of appeal pursuant to 18

U.S.C. §3731 and, just as in Brooks, (and every other case cited by the United States) this

Court has now lost jurisdiction over the case - the matter must, as a matter of law, be

stayed pending the outcome of the Fourth’s Circuit’s decision on the issue from which the

United States has appealed.

       WHEREFORE, Your Defendant, by counsel, respectfully moves this Honourable

Court for entry of an order staying the current proceedings - including the trial now

scheduled for October 7, 2019, and further moves this Court for entry of an order admitting

Your Defendant to bail.

                                          Respectfully submitted,

                                          DASHAUN LAMAR TRENT

                                          By /s/    Chris K. Kowalczuk




       25
              Id. at 457-458.
Chris K. Kowalczuk, Esquire
P. O. Box 11971
Roanoke, VA 24022
(540) 345-0101
       Counsel for the Defendant

Patrick J. Kenney, Esquire
P.O. Box 599
Roanoke, VA 24004
(540) 491-0423
       Counsel for the Defendant



                               CERTIFICATE OF SERVICE

       I, Chris K. Kowalczuk, Esquire, hereby certify that on this 21st day of August, 2019,

I electronically filed the foregoing with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to all counsel of record.

                                                   /s/   Chris K. Kowalczuk
